Case: 10-50926 Document: 00511457902 Page: 1 Date Filed: 04/27/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 27, 2011
                                     No. 10-50926
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CASTANEDA CUTBERTO CARRENO,

                                                   Plaintiff-Appellant

v.

JEFFREY LNU, Senior Warden; WARDEN FNU BARBOSA, Assistant Warden;
SERGEANT FNU GONZALEZ, G.I.; JOHN B. CONNALLY UNIT,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:10-CV-462


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Cutberto Carreno Castaneda, Texas prisoner # 857042, appeals the
dismissal of his 42 U.S.C. § 1983 complaint in which he alleged that officials at
the John B. Connally Unit, where he is currently incarcerated, had committed
numerous constitutional violations. In addition to holding that the majority of
Castaneda’s claims were factually frivolous, the district court concluded that
Castaneda’s challenge to the validity of his conviction and his allegation that he


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-50926 Document: 00511457902 Page: 2 Date Filed: 04/27/2011

                                   No. 10-50926

was falsely disciplined were not yet cognizable because he had not met the
requirements under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).               The
district court further concluded that the remainder of Castaneda’s constitutional
complaints, some of which extended back to 2000, were barred by the applicable
statute of limitations.
      We need not consider Castaneda’s assertion that officials have engaged in
a campaign of retaliation since he filed this appeal because we generally do not
address arguments raised for the first time on appeal.          See Stewart Glass
& Mirror, Inc. v. U.S. Auto Glass Disc. Ctrs., Inc., 200 F.3d 307, 316-17 (5th Cir.
2000) (“It is a bedrock principle of appellate review that claims raised for the
first time on appeal will not be considered.”). Moreover, Castaneda does not
address the district court’s conclusion that his claims were barred pursuant to
either Heck or the applicable statute of limitations. Because Castaneda has
failed to identify any error in the district court’s analysis, it is as if he had not
appealed the judgment. Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987) (42 U.S.C. § 1983 case); see also United States v.
Ballard, 779 F.2d 287, 295 (5th Cir. 1986) (direct criminal appeal) (determining
that a party who “offered only a bare listing of alleged errors without citing
supporting authorities or references to the record” abandoned those claims on
appeal).
      Castaneda is warned that the district court’s dismissal of his complaint as
frivolous counts as a strike for purposes of 28 U.S.C. § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 387 (5th Cir. 1996). He previously received a strike
under § 1915. See Castaneda v. Nunoz, et. al., No. SA-09-CA-556-FB (W.D. Tex.
September 17, 2009). Castaneda is cautioned that he has now accumulated two
strikes, and if he accumulates a third strike, he will no longer be allowed to
proceed IFP in any civil action or appeal filed while he is detained or
incarcerated in any facility unless he is in imminent danger of serious physical
injury. See § 1915(g).
      AFFIRMED. SANCTION WARNING ISSUED.

                                         2